DOUCET, Judge.
This is an appeal from a trial court judgment terminating a non-custodial divorced father’s visitation with his child.
However, in Harris Alvin Elliott, Sr. Applying for Adoption, 630 So.2d 281 our docket number 93-750 rendered this date, this court has affirmed the trial court’s decree allowing the appellant’s child to be adopted by her stepfather under the provisions of La.Ch.C. Art. 1245. As a result, the issues raised by this appeal are rendered moot. Accordingly, the appeal is dismissed.
APPEAL DISMISSED.